Citation Nr: 1109507	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-37 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine strain.

2.  Entitlement to service connection for a left ankle strain.

3.  Entitlement to service connection for a right ankle strain.

4.  Entitlement to service connection for left knee instability.

5.  Entitlement to service connection for a psychiatric disability, claimed as depression with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2011, a videoconference hearing before the undersigned was held.  A transcript of that hearing is of record.

The issue of service connection for a psychiatric disability, claimed as depression with anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current lumbar spine disability is not related to service.

2.  There is no current residual dysfunction or abnormity of the Veteran's in-service left ankle sprain, and no current right or left ankle disability has been shown. 

3.  A current left knee disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine strain are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for left ankle strain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for service connection for right ankle strain are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  The criteria for service connection for left knee instability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of a July 2009 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran's representative, on his behalf.

The Board finds that no additional RO action to further develop the record on the claims herein decided is warranted.  The Board notes that the Veteran has not been afforded a VA examination in connection with his claims for lumbar spine strain, a right ankle strain, and left knee instability.  However, as is explained in detail below, the record does not indicate that any of these claimed disabilities may be associated with an established event, injury, or disease in service, or with a service-connected disability, and, in the case of the claimed right ankle strain, the record does not show competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the current record does not reflect even a prima facie claim for service connection for any of these claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon their etiologies.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Also, initially, the Board notes that, during the January 2011 Board hearing, the Veteran and his representative indicated that one or more of his claimed orthopedic disabilities might warrant service connection on the basis of being secondary to another service-connected orthopedic disability.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 

However, the record reflects that the Veteran does not currently have any service-connected disabilities and, while the Veteran's claimed psychiatric disability is being remanded, as is discussed below, service connection has not been established for any claimed orthopedic disability on appeal here.  Thus, there can be no legal basis for a grant of service connection as secondary to another orthopedic disability, and further discussion of secondary service connection is unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's DD form 214 (Certificate of Release or Discharge From Active Duty) indicates that, during his period of active duty from March 1983 to August 1984, the Veteran served as an infantryman, and was awarded the Air Assault Badge.  

Service treatment records indicate no complaints or findings pertinent to the lumbar spine, right ankle, or left knee.  These records do indicate that, in February 1984, the Veteran was treated for a traumatic injury to the left ankle, resulting in pain preventing normal motion and weight bearing, which was noted to be a sprained left ankle and diagnosed as a Grade I inversion injury to the left ankle.  The Veteran was placed in a posterior splint and given crutches for two weeks.  On reevaluation two weeks later, the posterior splint was removed, and the Veteran's care was noted to be closed out.  

The earliest post-service treatment records are private treatment records dated in August 2005.  In August 2005, the Veteran was seen for complaints of radiating back pain of two weeks duration, and it was noted that the Veteran reported having had problems several years before.  Following X-rays of the lumbar spine, the Veteran was diagnosed as having degenerative disc seen at L5-S1, with no acute fracture or dislocation.

A July 2006 letter from the Veteran's private physician, Dr. S., indicates that the Veteran had chronic back pain and knee pain and that, due to his inability to stand, sit, and/or walk for a prolonged period of time, Dr. S. recommended that the Veteran be excused from jury duty.

Private treatment records indicate that the Veteran was again treated for back pain in August 2007.  At that time, the Veteran reported back pain starting on the previous Wednesday, that he had previously had back problems, and that he had been injured while in the military.  

A May 2009 letter from Dr. S. indicates that Dr. S. reviewed the Veteran's military records.  

The report of a July 2009 VA examination of the Veteran's left ankle indicates that the Veteran reported having ankle pain beginning in the early 1980s.  He reported that, at the time, he was participating in an air assault, twisted his left ankle, had an acute onset of left ankle pain and swelling, was treated, and was told he had a significant sprain.  The Veteran further reported that he had had left ankle problems ever since that time.  The Veteran complained of left ankle pain present all day, every day, with an average of 8/10 intensity, worse with weather changes and activity, with occasional swelling and instability.  The Veteran reported taking over the counter anti-inflammatory medications as needed for pain.  On examination, the Veteran's left ankle had dorsiflexion to 13 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees, all with pain throughout.  There was noted to be slight tenderness to palpation over the medial malleolus, but otherwise the ankle was nontender without significant swelling, warmth, redness, or crepitus.  There was normal strength and stability in the left ankle.  X-rays were read as normal.  The VA examining physician stated that despite the Veteran's current complaints of pain, the physician had no specific diagnosis in reference to his left ankle.  After reviewing the record, the examiner stated that it appeared that the Veteran had had an ankle sprain in service, but that he had normal stability on examination at the time, and that the examiner did not believe there was residual dysfunction or abnormity at the present time.

During the January 2011 Board hearing, the Veteran testified that, during service, he was part of an air assault unit, which was involved jumping out of helicopters.  He also testified that, on one occasion when jumping, he injured his back, ankles, and knee, that he had had problems with these body parts since that time, and that, as a result, he had one knee that was dislocated.  He stated that the jump was from about 50 feet, and that, although he actually injured his back, knee, and both ankles, only one ankle injury was documented.  He also stated that he began receiving private treatment for these problems about six months after service.  He further testified that his private physician had told him that his conditions could have been caused or aggravated in service.  The Veteran also testified that he believed that the years of overcompensating for his ankle injury contributed to the worsening of the other ankle, knee and back.    

A.  Lumbar Spine Strain

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for lumbar spine strain must be denied. 

The evidence of record establishes that the Veteran has a current lumbar spine disability, as reflected in the August 2005 and August 2007 private treatment records, including a degenerative disc at L5-S1.  However, the evidence fails to establish that any lumbar spine disability is related to service.  

The record does not reflect that the Veteran suffered an in-service injury to the lumbar spine.  Despite reflecting treatment for a traumatic injury to the left ankle in February 1984, service treatment records indicate no complaints or findings relevant to the lumbar spine.  

Also, despite the Veteran's assertions of having back pain from the time of service and receiving treatment for his back within six months of his separation from service, the earliest post-service treatment records are private treatment records dated in August 2005, over 20 years after the Veteran's period of service.  In this regard, the Board notes that, as the record does not reflect any manifestations of arthritis within a year of service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  Also, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also notes the Veteran's testimony during the January 2011 Board hearing that he originally injured his lumbar spine during a jump from about 50 feet, and that this was the same jump that caused his left ankle injury, for which he received treatment in service.  In this regard, the Board notes that the Veteran was awarded the Air Assault Badge, and that, when receiving treatment in August 2007, the Veteran reported having had a previous back problem, and that he had been injured while in the military.  The Board also recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, while the Board accepts as credible the Veteran's assertions that his in-service left ankle injury was the result of a jump, it does not find the Veteran's assertions regarding injury to his lumbar spine to be credible, given the complaints of, and treatment for, a left ankle injury in service, and the absence of any complaints, findings, or medical treatment pertinent to the back until August 2005, at which time the Veteran did not relate any lumbar spine problem back to his period of service.  If a back injury had been present during service, it seems quite likely that complaints pertaining to the back would have been recorded at the same time the ankle complaints were noted.  Thus, the Board does not afford the Veteran's assertions in this regard probative weight.

Moreover, while the Veteran testified during the January 2011 Board hearing that his private physician had told him that his lumbar spine condition could have been caused or aggravated in service, there is no competent evidence or opinion even suggesting that there exists a medical relationship, or nexus, between any current lumbar spine disability and the Veteran's active duty service, and neither the Veteran nor his representative has identified or presented any such competent evidence or opinion suggesting that such medical relationship, or nexus, exists.  In this regard, while a May 2009 letter from Dr. S. indicates that Dr. S. reviewed the Veteran's military records, there is no indication from Dr. S. that the Veteran's lumbar spine disability is related to his service.  The Board also points out that the fact that the August 2007 private treatment record reflects the Veteran's own reported history of back problems dating back to service does not constitute competent evidence of the required nexus.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  

Finally, the Board has considered the assertions of the Veteran and his representative that his lumbar spine disability might be related to the in-service jump that caused the injury to his left ankle.  However, none of this evidence provides a basis for allowance of the claim.  The matter of whether there exists a relationship between the Veteran's current lumbar spine disability-which is not shown to have been treated until more than 20 years after the Veteran's period of service-and service is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for lumbar spine strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left and Right Ankle Strain

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for left and right ankle strains must be denied. 

While the Veteran has complained of current bilateral ankle pain, and while he was noted to have had decreased and painful range of motion in the left ankle during the July 2009 VA examination, the Veteran has not been diagnosed with any current right or left ankle disability.  Rather, the July 2009 VA examining physician specifically stated that, despite the Veteran's current complaints of pain, the physician had no specific diagnosis in reference to his left ankle, and the record reflects no post-service medical treatment for either a left or a right ankle problem.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disabilities for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for left and right ankle strains must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met for either claim.

The Board notes the Veteran's in-service treatment in February 1984 for a traumatic injury to the left ankle, noted to be a sprained left ankle and diagnosed as a Grade I inversion injury to the left ankle, and that, as a result, the Veteran was placed in a posterior splint and given crutches for two weeks.  However, the competent opinion evidence-specifically, that of the July 2009 VA examining physician-indicates that, despite the Veteran's current complaints of pain, there is neither any specific diagnosis in reference to his left ankle, nor any residual dysfunction or abnormity of his in-service left ankle sprain.  The Board finds this opinion to be probative as it was made by a medical professional with appropriate expertise after review of the record and examination of the Veteran, and is supported by a clear rationale. 

While, as a layperson competent to report on matters observed or within his personal knowledge, the Veteran is competent to assert that he has been diagnosed as having a current ankle disability, and that he has had ankle problems since service (see Layno, 6 Vet. App. at 470 and Grottveit, 5 Vet. App. at 93), he is not competent to render such a diagnosis, himself.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

Moreover, again, while the Veteran testified during the January 2011 Board hearing that his private physician had told him that he had ankle conditions that could have been caused or aggravated by service, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current ankle disability and the Veteran's active duty service, or any diagnosis of any current ankle disability whatsoever, and neither the Veteran nor his representative has identified or presented any such competent evidence or opinion suggesting that such nexus, or diagnosis of a left or right ankle disability, exists.  Again, while a May 2009 letter from Dr. S. indicates that Dr. S. reviewed the Veteran's military records, there is no indication from Dr. S. that the Veteran has any ankle disability that might be related to his service.

For all the foregoing reasons, the claims for service connection for left and right ankle sprains must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Left Knee Instability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for left knee instability must be denied. 

The evidence of record indicates that the Veteran might have a current left knee disability, as reflected in the July 2006 letter from Dr. S. indicating that the Veteran had knee pain that affected his ability to stand, sit, and/or walk for a prolonged period of time.  However, the record fails to establish that any left knee disability is medically related to service.  

The record does not reflect that the Veteran suffered an in-service injury to the left knee.  Again, despite reflecting treatment for a traumatic injury to the left ankle in February 1984, service treatment records indicate no complaints or findings relevant to the left knee.  

Also, despite the Veteran's assertions of having left knee problems from the time of service, the earliest, and only, post-service treatment record related to the left knee is the July 2006 letter from Dr. S., which is dated over 20 years after the Veteran's period of service.  In this regard, the Board again notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson , 230 F.3d at 1333.  

The Board notes the Veteran's testimony during his January 2011 Board hearing that he injured his left knee originally during the jump that caused his in-service left ankle injury, and that the Veteran was awarded the Air Assault Badge.  The Board also again recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge.  See, e.g., Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.

However, again, while the Board accepts as credible the Veteran's assertions that his in-service left ankle injury was the result of a jump, it does not find the Veteran's assertions regarding injury to his left knee to be credible, given the complaints of, and treatment for, a left ankle injury in service but the absence of any complaints or findings pertinent to the left knee, as well as the absence of any notation in the record of a knee problem until July 2006, despite the Veteran's assertions during the January 2011 hearing that his knee was "dislocated."  Thus, the Board does not afford the Veteran's assertions in this regard probative weight.

Moreover, while the Veteran testified during the January 2011 Board hearing that his private physician had told him that his left knee condition could have been caused or aggravated by service, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current left knee disability and the Veteran's active duty service, and neither the Veteran nor his representative has identified or presented any such competent evidence or opinion suggesting that such nexus exists.  Again, while a May 2009 letter from Dr. S. indicates that Dr. S. reviewed the Veteran's military records, there is no indication from Dr. S. that any left knee disability is related to his service.  

Finally, the Board has considered the assertions of the Veteran and his representative that a left knee disability might be related to his in-service jump, at which time he injured his left ankle, and that the years of overcompensating for his in-service left ankle injury contributed to the worsening of his left knee condition.  However, none of this evidence provides a basis for allowance of the claim.  The matter of whether there exists a relationship between the Veteran's current left knee disability-which is not noted in the record until more than 20 years after the Veteran's period of service-and service is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left knee instability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for lumbar spine strain is denied.

Service connection for left ankle strain is denied.

Service connection for right ankle strain is denied.

Service connection for left knee instability is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.  

During the January 2011 Board hearing, the Veteran testified that he had received post-service psychiatric treatment, and the Veteran and his representative indicated that the records of such treatment had been submitted to VA and were associated with the claims file.  However, no such psychiatric treatment records are currently associated with the claims file.

To ensure that VA has obtained or to assisted in obtaining all relevant records pertinent to the Veteran's claim for a psychiatric disability, the Veteran should be informed that VA has not received any psychiatric treatment records, and the RO should give the Veteran another opportunity to provide any such information and/or evidence pertinent to the claim on appeal.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, through VCAA-compliant notice sent to the Veteran and his representative, inform them that VA has not received any records of psychiatric treatment, and request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  After completion of the foregoing, and after undertaking any further development deemed warranted, the RO or the AMC should readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


